Citation Nr: 1507681	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1976 to June 1976.  He was medically discharged secondary to pre-service asthma.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2012 rating decision issued by the Regional Office (RO) in White River Junction, Vermont.

In August 2013, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there are paperless claims files associated with the appeal.  A review of the documents in Virtual VA reveals the August 2013 hearing transcript, and VA treatment records from January 2012 to February 2013.  The Veterans Benefits Management System (VBMS) does not presently contain any records.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from an acquired psychiatric disorder which resulted from in-service military sexual trauma.  At a January 2012 VA examination, the Veteran reported that one day after going out drinking with a sergeant, they returned to the barracks where the sergeant sodomized the appellant.  The examiner attributed the Veteran's current symptoms - including withdrawal, hypervigilance and sleep disturbance - to cognitive dissonance relating to the his concern that he might be homosexual, which would be in conflict with his personal beliefs.  The examiner opined that while the appellant may have been horrified by his sexual experience with another man, there was no clear indication that it was an assault or rape because the appellant indicated that he had been intoxicated and somewhat aroused after he and the sergeant watched an adult movie prior to the incident.  In a subsequent January 2012 email, the examiner clarified that she believed the incident had been consensual and that the appellant had "unconsciously invented" the harm, rationalizing his own action by believing that he had been a victim.

The examination described above is inadequate to decide the case at issue.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Through correspondence and testimony, the appellant has consistently alleged that he was raped during service.  While it is unclear from the record whether appellant provided a vastly different story on examination, the examiner apparently failed to accept as credible the appellant's reported assault it appears that a slightly difference version may have been provided.  Although the use of intoxicating substances, the passage of time, and the lack of circumstantial evidence surrounding the claimed incident no doubt further complicate this inquiry, the Board does not find inconsistent that possibility that activity that may have started as consensual at some point turned into non-consensual activity.  

Moreover, at the August 2013 hearing, the Veteran reported that he experienced childhood sexual assault, which an April 2012 letter from "Dr. K.P." corroborates to a certain extent.  Since the service entrance examination is negative for notations of any acquired psychiatric disorders, an opinion is needed as to whether there is clear and unmistakable evidence that any acquired psychiatric disorder preexisted service and clear and unmistakable evidence that it was not aggravated in service.

Accordingly, the AOJ should arrange for the Veteran to undergo an additional VA psychiatric examination performed by a qualified psychiatrist or psychologist other than the one who performed the January 2012 examination.  The AOJ should forward the complete claims file to the examiner for review.  Following a review of the record, the examiner should offer an opinion regarding the Veteran's psychiatric diagnoses, their etiology, and any connection to or aggravation during active duty service, taking into consideration the Veteran's lay statements regarding the onset and continuity of symptoms and providing a full rationale for the opinion based on all of the evidence of record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, in March 2012, the Veteran requested that VA obtain records for private psychological treatment from Dr. K.P. from 2009 through 2010.  After the initial request, Dr. K.P. mailed only a one-page letter which briefly summarized his treatment but indicated that the Veteran had been seen for 28 individual therapy sessions from May 2009 through March 2010.  Dr. K.P. did not furnish any treatment records.  VA will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency to include private medical care providers.  "Reasonable efforts" will generally consist of an initial request for the records, with at least one follow-up request, unless the response to the first request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  Another attempt should therefore be made to obtain these outstanding records.  Further, the Veteran is free to attempt to obtain these records and submit them to the VA.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for an acquired psychiatric disorder at any time since separation from active duty.  In particular, the AOJ should request that the Veteran submit another release form for records from Dr. K.P.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond or obtain these private records if he so desires.  

2. Thereafter, the AOJ should schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist, other than the January 2012 examiner, to determine the nature and etiology of any diagnosed psychiatric disorders, including PTSD. All indicated tests must be accomplished. The claims files and access to Virtual VA and VBMS must be provided to the examiner. The examiner must document their review of the claims folder, Virtual VA and VBMS.

The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i) What are the Veteran's current psychiatric diagnoses? For those disorders which the Veteran has been treated for during the course of the claim, but which the examiner finds are not now present, please discuss whether the appellant is likely to have met the criteria for that diagnosis at some point during the claim, though the condition has subsequently resolved.

(ii) If the Veteran is diagnosed with PTSD, the examiner is to state whether it is at least as likely due, at least in part, to the appellant's reported stressor of sexual assault during military service.  Please discuss any evidence that corroborates the Veteran's account of the stressor incident or indicates a more consensual approach and subsequent regret.

(iii) For any diagnosed psychiatric disorder other than PTSD, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's psychiatric disabilities had their onset during or are otherwise related to active duty service?

(iv) For any diagnosed psychiatric disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty? If so, what evidence supports that conclusion?

(v) With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty, is there clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service? Please address the psychiatric symptoms indicated in the Veteran's service treatment records when answering this question.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting his/her conclusion. In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the Veteran's lay statements regarding the onset of his symptoms and continuity of symptomatology. If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




